DETAILED ACTION
The present application, filed on 5/31/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 1/20/2021.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/31/2019 and 09/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan (US Publication No. 2005/0253351), hereinafter Pan.
Regarding claim 1, Pan teaches {Figures 1-5} a suspension interconnection assembly {36, 82, 100, 140} for a vehicle including a spring {74} and an axle housing {18} having a peripheral wall {upper 38, lower 40, sides 42}, the suspension interconnection assembly comprising: a first saddle bracket {46, 84, 102, 142} comprising a first base {62, 104, 150}, a pair of first arms {64, 106, 152} being spaced apart and having the first base disposed there between, and a pair of first shoulders {54, 120, 158}, each first shoulder being disposed between the first base and a respective first arm and having a first beveled surface {120, 158}, the pair of first shoulders cooperating with the first base and the pair of first arms to at least partially define a first U-shaped pocket {Figures 4-5}; a second saddle bracket {48, 86, 108, 144} comprising a second base {110, 154}, a pair of second arms {112, 156} being spaced apart and having the second base {110, 154} disposed, and a pair of second shoulders {52, 120, 158}, each second shoulder being disposed between the second base and a respective second arm and having a second beveled surface {120, 158}, the pair of second shoulders cooperating with the second base and the pair of second arms to at least partially define a second U-shaped pocket {Figures 4-5}, the first U-shaped pocket and the second U-shaped pocket being sized to partially receive the axle housing (see the axle housing 18 seated in between the first and second saddle brackets, Fig. 4); and a fastener {70, 88, 130, 148} interconnecting the first saddle bracket and the second saddle bracket to couple the first saddle bracket, the second saddle bracket, and the spring to the axle housing {Figures 2-3}, the first beveled surfaces being adapted to operatively engage the peripheral wall and the second beveled surfaces being adapted to operatively engage the peripheral wall {Figures 2a, 3a, 4, 5}, wherein the pair of first arms is adapted30Attorney Docket No. 17180-000015-US to operatively 
Regarding claim 2, Pan teaches {Figures 1-5} the pair of first arms is spaced apart from the pair of second arms to define a gap {Figure 4, gap: 118} between distal ends of the first arms {114} and the second arms {116} along a first axis substantially perpendicular to the longitudinal axis {Paragraph 0023, lines 1-4} and the first beveled surface and the second beveled surface operatively engage the peripheral wall to generate a first compressive stress {preload} in the peripheral wall along the first axis and a second compressive stress {preload} in the peripheral wall along a second axis substantially perpendicular to the first axis and the longitudinal axis {Paragraph 0023, lines 7-12}; and in a second loaded configuration, the pair of first arms operatively engages the pair of second arms to generate a third compressive stress {preload} in the pair of first arms and the pair of second arms along the first axis {Paragraph 0037, lines 7-10}. Pan teaches {Paragraph 0031} the two brackets around the axle housing at each of the 4 corners/shoulders generating a first and second compressive stress (preload force) along the walls of the axle housing between each of the 4 corners. Pan teaches {Paragraphs 0034-0037} that the third compressive stress is applied either during welding or during fastening of U-bolts as the arms of the brackets are engaged with one another, and is designed to ensure that contact between the bracket assembly and the axle housing only occurs at the desired portions in order to minimize stress on the axle housing.
Regarding claim 3, Pan teaches {Figures 2-5} the fastener engages the first saddle bracket and the second saddle bracket at a first longitudinal region {four regions parallel with nuts 78, 92, 134} of the suspension interconnection assembly; the first saddle bracket further includes a pair of first protrusions {contact pad portion that directly engages two of the 4 angled 
Regarding claim 4, Pan teaches {Figures 2-5} the fastener comprises a first fastener {70, 88, 130, 148} and a second fastener {70, 88, 130, 148}; and the first longitudinal region comprises a pair of first longitudinal regions {four regions parallel with nuts 78, 92, 134} and the third longitudinal region {four regions parallel with the outside of peripheral wall corners 44} is disposed there between {Figures 2b, 3b}.
Regarding claim 5, Pan teaches {Figures 2-3} a plate {80, 90} operable to capture the spring {74} between the second saddle bracket and the plate, the fastener engaging the plate to couple the plate and the spring to the axle housing.
Regarding claim 6, Pan teaches {Figures 2-5} the fastener comprises a U-bolt {70, 130}, the U-bolt extending around at least a portion of a first outer surface of the first saddle bracket and at least a portion of a second outer surface of the second saddle bracket {Figure 2}.
Regarding claim 7, Pan teaches {Figures 2-5} the first outer surface includes a first channel {126}, the second outer surface includes a 32Attorney Docket No. 17180-000015-USsecond channel outer sides of the second bracket engaging the U-bolt}, and the U-bolt is at least partially received in the first channel and the second channel {Figures 2-4}. 

Regarding claim 9, Pan teaches {Figures 1-5} the axle housing {18} has a substantially rectangular cross section in a direction substantially perpendicular to the longitudinal axis.
Regarding claim 11, Pan teaches {Figures 1-5, Paragraph 0019} a method of assembling a suspension interconnection assembly {36, 82, 100, 140} for a vehicle, the method comprising: disposing a first saddle bracket {46, 84, 102, 142} around a first portion of a peripheral wall of an axle housing {18} having a longitudinal axis, the first saddle bracket comprising a first base {62, 104, 150}, a pair of first arms {64, 106, 152} being spaced apart and having the first base33Attorney Docket No. 17180-000015-US disposed there between, and a pair of first shoulders {54, 120, 158}, each first shoulder being disposed between the first base and a respective first arm and having a first beveled surface {120, 158}, the pair of first shoulders cooperating with the first base and the pair of first arms to at least partially define a first U-shaped pocket {Figures 4-5} into which the axle housing is at least partially received; disposing a second saddle bracket {48, 86, 108, 144} around a second portion of the peripheral wall, the second saddle bracket comprising a second base {110, 154}, a pair of second arms {112, 156} being spaced apart and having the second base disposed there between, and a pair of second shoulders {52, 120, 158}, each second shoulder being disposed between the 
Regarding claim 12, Pan teaches {Claim 16} coupling the first saddle bracket and the second saddle bracket to the axle housing by engaging a fastener with the first saddle bracket and the second saddle bracket {Paragraph 0034, lines 6-11}.
Regarding claim 13, Pan teaches {Figures 1-5} operatively engaging the first beveled surfaces and the second beveled surfaces with the peripheral wall comprises applying a first load 
Regarding claim 14, Pan teaches {Paragraphs 0034-0035} applying the first load comprises tightening the fastener; and applying the second load comprises tightening the fastener {Claim 16}. The bracket assembly taught by Pan is configured to have a first and second load applied through the tightening of a fastener, and neither the nuts, nor the U-bolts are limited by any minimum or maximum loads or preloads.
Regarding claim 15, Pan teaches {Figures 2-5} the fastener is configured to loosen such that a third load is applied to the first saddle bracket and the second saddle bracket along the first axis, the third load being greater than or equal to the first load and less than or equal to the second load {Paragraph 0004-0006}. The U-bolt fastener assembly Pan teaches is configured to loosen because there is no adhesive or locking mechanism preventing the U-bolt from being quickly unfastened, and since the values of the first and second loads are not limited, a third load caused by the fasteners configuration to loosen could obviously be greater than or equal to said first load and less than or equal to said second load.
Regarding claim 16, Pan teaches {Figures 2-3} prior to coupling, disposing a spring {74} between the second saddle bracket and a plate {80, 90}, wherein the coupling further includes engaging the fastener with the plate {Paragraph 0026, lines 6-16}.
Regarding claim 17, Pan teaches {Figures 2-4} the fastener comprises a U-bolt {70, 130} and the coupling includes disposing the U-bolt at least partially in a first channel {126} of a first 
Regarding claim 18, Pan teaches {Figures 2-5} engaging the fastener comprises engaging the fastener with the first saddle bracket and the second saddle bracket in a first longitudinal region {four regions parallel with nuts 78, 92, 134} of the suspension interconnection assembly {Claim 16}.
Regarding claim 19, Pan teaches {Figures 2-5} operatively engaging a pair of first protrusions {contact pad portion that directly engages two of the 4 angled surfaces (of the peripheral wall), 54} and a pair of second protrusions {contact pad portions that directly engage the other two of the four angled surfaces (of the peripheral wall), 52} with the peripheral wall in a third longitudinal region of the suspension interconnection assembly, the pair of first protrusions extending from respective first beveled surfaces {120, 158}, and the pair of second protrusions extending from respective second beveled surfaces {120, 158}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Pierce (US Publication No. 2014/0117176), hereinafter Pierce.

Pierce teaches {Figures 9-11} a first saddle bracket {236} with a first base {239} including a receptacle {238} and the axle housing including a pin {240} extending from an outer surface of the axle housing {237} and received by the receptacle {Paragraph 0077, lines 1-9}. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preloaded bracket assembly taught by Pan to incorporate the pin and receptacle taught by Pierce in order to “secure the position” of the first saddle brackets on the axle housing {Paragraph 0077, lines 15-17} as well as eliminate the need for welding the brackets into positon when used with U-bolts {Paragraph 0079, lines 4-10}.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Svartz (US Publication No. 2005/0023788), hereinafter Svartz.
Regarding claim 20, Pan teaches all of the elements of the current invention as stated above. However, Pan does not teach adjusting a dimension of the gap prior to operatively engaging the first beveled surfaces and the second beveled surfaces with the peripheral wall, wherein the adjusting includes at least 36Attorney Docket No. 17180-000015-USone of (i) reducing a dimension of the gap by disposing a pair of shims between the first pair of arms and the second pair of arms and (ii) increasing a dimension of the gap by machining at least one surface of the pair of first arms and the pair of second arms.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified operatively engaging the first and second beveled surface with the axle housing as taught by Pan to incorporate reducing a dimension of the gap prior to engagement through the addition of shims as taught by Svartz in order to better distribute the stress and secure the configuration of the interconnection assembly.

Response to Amendment
Regarding applicants remarks to claim 1, examiner maintains that the pair of first arms are adapted to engage the pair of second arms via the welds and/or U-bolts. In response to applicant’s argument that the pair of first arms are not adapted to operatively engage the pair of second arms after the beveled surfaces operatively engage the peripheral wall, the sequence of assembly events does not define over the structure taught by Pan (See MPEP 2113). Claim 1 is directed to an apparatus and a final product, and Pan teaches and meets all of the structural elements of the final product claimed wherein the pair of first arms operatively engage the pair of second arms. Nevertheless, the examiner further points out that the arms of pan operatively 
Regarding applicants remarks to claim 2, examiner maintains that Pan meets the structural limitations of the claim and teaches all of the structure necessary for the bracket assembly to have a first, second, and third compressive stress as claimed. For example, the first compressive stress is generated by the clamping structure [0006-0007]. The second compressive stress is generated by positioning and initially tightening the U-bolts [0034]. A third compressive stress is generated by tightening of the U-bolt fasteners [0036]. Likewise, the first, second and third stresses can be said to be generated by the fixing apparatus. Moreover, any number of compressive stresses are generated after said second compressive stress by tightening the U-bolts from an initial load to a final load. Therefore, the suspension interconnection assembly taught by Pan generates a first, second, and third compressive stress between the arms, whether a fixing apparatus and/or welds are used or not. Once again, the process steps or sequence of steps does not define over the structure taught by Pan (see MPEP 2113).
Regarding applicants remarks to claim 11, examiner maintains that Pan teaches the method of assembling said interconnection assembly for a vehicle. Applicant’s arguments regarding the pair of first and second arms operatively engaging, as well as the first and third compressive stresses have been addressed in the remarks regarding claim 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Longworth (US Patent No. 3,913,937) teaches an interconnection assembly for a leaf spring and an axle, wherein the assembly comprises 2 brackets with 2 pairs of . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3616

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616